Citation Nr: 1132684	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-09 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial evaluation for service-connected bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his parents



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993 and from May 1997 to November 2003.  He also served in the Marine Corps Reserves which included periods of active duty for training (ACDUTRA) from November 1996 to April 12, 1997 and April 14, 1997 to May 1997 and unverified periods of inactive duty for training (INACDUTRA).  The Veteran's service records reflect that he is in receipt of the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's tinnitus claim and granted service connection for bilateral hearing loss; a noncompensable (zero percent) evaluation was assigned, effective February 6, 2008.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 23, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

After the March 2011 hearing, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is manifested by hearing impairment corresponding to no worse than the criteria for a noncompensable evaluation.

2.  The Veteran's tinnitus is causally-related to his service-connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).  

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As will be further discussed below, the Board has granted the Veteran's claim of entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.  This is considered to be a full grant of the benefits on appeal concerning to this issue.  Accordingly, any deficiency regarding VA's duties to notify and assist the Veteran in connection with this issue are rendered moot.  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37.

However, the Federal Circuit recently issued a decision vacating the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Nevertheless, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in March 2008 and June 2008 before service connection was granted in August 2008 was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to his claim for an increased evaluation.  All available service treatment records as well as all identified medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.

With regard to the claim for an increased rating, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss since he was last examined in July 2009.  38 C.F.R. § 3.327(a).  Indeed, the Veteran testified at the March 20911 hearing that his service-connected bilateral hearing loss had not worsened since his most recent VA examination.  See the March 2011 hearing at page 4.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The RO afforded the Veteran VA examinations in connection with his bilateral hearing loss claim in July 2008 and July 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record, and fully address the rating criteria that are relevant to rating bilateral hearing loss.  The Board notes that the same VA examiner performed the July 2008 and July 2009 VA examinations.  Although it is unclear whether the VA examiner reviewed the Veteran's private treatment records in July 2009, he fully and accurately described the history of the disability, the functional impairment including the Veteran's reports of the daily affects of his service-connected bilateral hearing loss and the impact of the disability on the Veteran's daily life and employment as required for an adequate evaluation.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr, 21 Vet. App. at 312.

Also, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The reports of the July 2008 and July 2009 VA audiology examinations reflect that the VA examiner described the functional effects of the Veteran's service-connected bilateral hearing loss disability.  Further, the Veteran and his parents testified to the daily affects of the Veteran's service-connected bilateral hearing loss, specifically noting that the Veteran has to "ask people to repeat themselves quite a bit."  See the March 2011 hearing transcript at page 3.  

The Board finds that no prejudice results to the Veteran in proceeding with a decision.  In this regard, the Court's rationale in requiring an examiner to consider the function effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."

Since the Veteran has described the affects of the Veteran's service-connected bilateral hearing loss on several occasions, to include the July 2008 and July 2009 VA examination reports and the March 2011 hearing testimony, the Board concludes that the evidence of record is adequate for VA rating purposes.  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC (statement of the case) and a SSOC (supplemental statement of the case), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.



Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as noted by the results of controlled speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, this rating schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity through XI for profound deafness.  See 38 C.F.R. § 4.85.

As per the provisions of 38 C.F.R. § 4.86, concerning exceptional patterns of hearing impairment, when pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.

Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).

Discussion

The Veteran is seeking a compensable disability rating for service-connected bilateral hearing loss under 38 C.F.R. § 4.85 (2010).  He essentially contends that his bilateral hearing loss is worse than the noncompensable (zero percent) assigned evaluation.  

In July 2008, the Veteran underwent a VA audiological examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
20
20
55
75
42.5
LEFT
15
20
15
50
85
42.5

Puretone threshold averages were 42.5 decibels both ears.  The speech discrimination scores at that time were 96 and 100 percent in the right and left ears, respectively.  

This examination report yielded a numerical designation of I in the right ear (42 to 49 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and I in the left ear (42 to 49 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  

Entering the category designations into Table VII, a noncompensable evaluation is for assignment under Diagnostic Code 6100.

In July 2009, the Veteran underwent another VA audiological examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
15
15
45
80
38.75
LEFT
15
20
10
35
90
38.75

Puretone threshold averages were 38.75 decibels in both ears.  The speech discrimination scores at that time were 96 and 100 percent in the right and left ears, respectively.  

This examination report yielded a numerical designation of I in the right ear (zero to 41 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and I in the left ear (zero to 41 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).

Entering the category designations into Table VII, a noncompensable evaluation is for assignment under Diagnostic Code 6100.

The Veteran submitted private audiograms from P.D.W., M.D. and J.A.C., Au.D. dated in September 2008 and February 2010, respectively.  Concerning these audiogram reports, the Board notes that the private audiometric results indicated above were not interpreted but instead presented in a graph form.  However, this does not preclude the Board from assessing the evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995)(noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  

The September 2008 audiometric testing report from P.D.W., M.D. reflects that the Veteran's pure tone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
25
15
40
75
43.75
LEFT
25
30
15
40
75
46.25

Puretone threshold averages were 43.75 and 46.25 decibels in the right and left ears, respectively.  Although the Board notes that the September 2008 private audiogram report does not specify that speech discrimination tests were reported as per Maryland CNC requirements, scores reported were 100 and 96 percent in the right and left ears, respectively.  

This examination report yielded a numerical designation of I in the right ear (42 to 49 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and I in the left ear (42 to 49 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  

Entering the category designations into Table VII, a noncompensable evaluation is for assignment under Diagnostic Code 6100.  

The February 2010 audiometric testing report from C.D.C, Au.D. reflects that the Veteran's pure tone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
20
15
40
80
41.25
LEFT
10
25
15
30
90
42.50

Puretone threshold averages were 41.25 and 42.50 decibels in the right and left ears, respectively.  The speech discrimination scores, reported as per Maryland CNC requirements, were 92 percent in both ears.  

This examination report yielded a numerical designation of I in the right ear (zero to 41 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and I in the left ear (42 to 49 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  

Entering the category designations into Table VII, a noncompensable evaluation is for assignment under Diagnostic Code 6100.  

Applying the foregoing criteria to the facts in this case, the Board finds that the Veteran's noncompensable evaluation for his bilateral hearing loss was properly assigned under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 (2010) [exceptional patterns of hearing impairment].  However, the Veteran's hearing loss does not meet the criteria under that section.  More specifically, the Veteran's hearing tests do not show a result of 55 decibels or more in either ear at each level from 1000 Hz to 4000 Hz or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, as would be required for application of table VIa under 38 C.F.R. § 4.86 (a) or (b).  Therefore, a higher disability rating cannot be awarded to the Veteran under 38 C.F.R § 4.86, and thus, the rating under 38 C.F.R. § 4.85 is the correct rating under the regulations for this Veteran.

The Board notes that the July 2008 and July 2009 VA examiner noted the Veteran's complaints of how his service-connected bilateral hearing loss affects his daily life.  See the July 2008 and July 2009 VA audiological examination reports.  Moreover, as noted above, the Veteran has cited specific examples of how his service-connected bilateral hearing loss affects his life.  See e.g., the March 2011 hearing transcript at pages 3 and 5 - 6.  Because the examiner elicited information from the Veteran concerning the functional effects of his disability, compliance with all applicable regulatory provisions was accomplished.  See Martinak, supra.

In short, the medical evidence does not support a compensable evaluation for the Veteran's bilateral hearing loss disability under any pertinent criteria.

The Board has considered the possibility of staged ratings.  See Fenderson; Hart, both supra.  The Board, however, concludes that the criteria for a compensable disability rating were not met during the Veteran's appeal.  Accordingly, staged ratings are inapplicable.  See id.

In so concluding, the Board acknowledges the obvious sincerity of the Veteran in pursuing a higher rating.  The Board, however, is obligated to decide cases based on the evidence before it rather than on such factors.  Based on the evidence of record, a higher rating is not in order.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. §§ 4.85,4.86 and Diagnostic Code 6100, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Moreover, the Veteran has not contended that his service-connected bilateral hearing loss caused frequent periods of hospitalization.  Moreover, marked interference with his employment is not shown by the evidence of record.  While the July 2009 VA examination report reflects that the Veteran's service-connected bilateral hearing loss has "significant" affects on his occupation in defense logistics, there is no evidence in the VA claims file, to include the Veteran's own testimony, that reflects that his service-connected bilateral hearing loss have altered his work functions or prevented him from completing assigned tasks.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Secondary Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

Discussion

In considering all of the evidence of record under the laws and regulations as set forth above, and after resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran is entitled to service connection for tinnitus under the theory of secondary service connection.  Accordingly, the laws and regulations concerning direct service connection will not be discussed.  

The July 2008 and July 2009 VA examination report reflect that the Veteran reported a history of constant, bilateral tinnitus, described as "a ringing."  While the VA examiner failed to provide a diagnosis of bilateral tinnitus in July 2008 and July 2009.  However, the Veteran has stated that he experiences ringing in his ears.  See the July 2008 and July 2009 VA examination reports as well as the February 2010 audiological evaluation J.A.C., Au.D and the March 2011 hearing transcript at pages 6 - 8.  The Veteran is competent to report that he has experiences ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Thus, under the facts presented here, the Board finds the Veteran's statements that he has experiences ringing in his ears to be persuasive.  

As noted, in the August 2008 rating decision, the RO granted service connection for bilateral hearing loss.  Thus, the only remaining question involves a possible nexus between the Veteran's service-connected bilateral hearing loss and his tinnitus.  Indeed, in Training Letter 10-02, issued in March 2010, the Director of the VA Compensation and Pension Service observed that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  

While the VA examiner offered a speculative and negative nexus opinions in the July 2008 and July 2009 VA examination reports, the Board observes that these opinions only considered the Veteran's claim under the theory of direct service connection; no opinion regarding secondary service connection was offered by the VA examiner.  See the July 2008 and July 2009 VA examination reports.  

However, the February 2010 audiological evaluation report from J.A.C, Au.D. reflects her statements that "Tinnitus is most commonly associated with hearing loss due to hair cell damage, although it may be present even without hearing loss.  It is more likely than not that [the Veteran's] tinnitus is associated with his hearing loss for which he has been service connected."  See the February 2010 audiological evaluation from J.A.C., Au.D.  There is no evidence to the contrary concerning this matter.  

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's tinnitus is causally-related to his service-connected bilateral hearing loss.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for tinnitus is warranted.


ORDER

Entitlement to a compensable initial evaluation for bilateral hearing loss is denied. 

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


